UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2013 ITEM 1. REPORT TO STOCKHOLDERS ANNUAL REPORT TO SHAREHOLDERS Premier Money Market Shares Treasury Portfolio March 31, 2013 Contents 4 Portfolio Management Review 8 Investment Portfolio 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Information About Your Fund's Expenses 25 Tax Information 26 Other Information 27 Summary of Management Fee Evaluation by Independent Fee Consultant 31 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit www.dws-investments.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Objective The fund seeks to provide maximum current income consistent with stability of capital. Early last year, efforts by the European Central Bank (ECB) to ensure adequate funding access at low rates for the Continent's major banks led to a rally in global financial markets. However, in May 2012, we saw another dramatic "flight to quality," as worries concerning Greece's upcoming elections and continuingly worsening conditions for Spanish and Italian banks led global and domestic investors to abandon risk assets. Later in 2012, any negative economic data was overshadowed by investor anticipation of more substantial central bank actions. First, the ECB lowered its interest rate for bank reserves. Then, the head of the ECB, Mario Draghi, stated that the central bank would do "whatever it takes" to preserve the euro. In December 2012, the U.S. Federal Reserve Board (the Fed) altered its guidance regarding rate levels, stating that it would maintain short-term interest rates near zero until U.S. unemployment dropped below 6.5%, and as long as inflation levels did not exceed 2.5%. In the first quarter of 2013, the European situation remained quiescent until the banking crisis in Cyprus reached a boiling point; the crisis was finally resolved after it was agreed that large uninsured depositors in Cyprus' banks would suffer substantial losses. In addition, the U.S. economy was boosted by higher housing prices and steady, if unspectacular, employment gains. In the money market area, we saw a continued supply/demand imbalance as well as a reduction in short-term money market supply, due to ongoing quantitative easing by the Fed. Portfolio Performance (as of March 31, 2013) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. 7-Day Current Yield Treasury Portfolio — Premier Money Market Shares %* Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the portfolio's shares outstanding. * The investment advisor has agreed to voluntarily waive fees/reimburse expenses. This waiver may be changed or terminated at any time without notice. Please call your financial advisor for the most current yield information. Positive Contributors to Fund Performance We were able to maintain a yield that is in line with other similar money market funds during the period. With short-maturity yields trading in a range throughout most of the period, we pursued a "barbell" strategy for the fund: we held a large percentage of portfolio assets in overnight Treasury repurchase agreements for relative yield, flexibility and liquidity purposes. At the same time, we purchased Treasury securities with maturities ranging from six months to one year to take advantage of more attractive rates within that portion of the yield curve. Negative Contributors to Fund Performance During the year ended March 31, 2013, our decision to keep a significant percentage of portfolio assets in overnight repurchase agreements cost the fund some yield, but we believe that this represented a prudent approach to maintaining a high level of portfolio quality and liquidity. Outlook and Positioning We look for steady but somewhat limited growth for the U.S. economy over the remainder of this year, due to weak employment growth and the automatic budget cuts dictated by congressional sequestration. In turn, we think that restrained growth will mean that the Fed should continue its accommodative monetary policy through the balance of 2013. Within the Treasury money market, the current balance of tight supply and heavy demand is most likely to persist for the foreseeable future. We continue to seek high credit quality within the fund. We also intend to seek to maintain our conservative investment strategies and standards. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of each fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The barbell strategy involves purchasing bonds with a variety of long- and short-term maturities. Repurchase Agreements (Overnight repo) — an agreement between a seller and a buyer, usually of government securities, where the seller agrees to repurchase the securities at a given price and usually at a stated time. Repos are widely used money market instruments that serve as an interest-bearing, short-term "parking place" for large sums of money. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of March 31, 2013 Principal Amount ($) Value ($) Government & Agency Obligations 25.7% U.S. Treasury Bills: 0.125%*, 4/18/2013 0.142%*, 5/2/2013 0.177%*, 10/17/2013 0.18%*, 4/25/2013 U.S. Treasury Notes: 0.25%, 10/31/2013 0.25%, 11/30/2013 0.5%, 5/31/2013 0.5%, 10/15/2013 0.5%, 11/15/2013 0.75%, 8/15/2013 0.75%, 12/15/2013 1.0%, 1/15/2014 1.125%, 6/15/2013 Total Government & Agency Obligations (Cost $965,699,031) Repurchase Agreements 71.1% Barclays Capital, 0.15%, dated 3/28/2013, to be repurchased at $148,002,467 on 4/1/2013 (a) BNP Paribas, 0.16%, dated 3/28/2013, to be repurchased at $250,004,444 on 4/1/2013 (b) Citigroup Global Markets, Inc., 0.16%, dated 3/28/2013, to be repurchased at $384,006,827 on 4/1/2013 (c) Credit Suisse Securities (U.S.A.) LLC, 0.18%, dated 3/28/2013, to be repurchased at $180,003,600 on 4/1/2013 (d) HSBC Securities, Inc., 0.16%, dated 3/28/2013, to be repurchased at $250,004,444 on 4/1/2013 (e) HSBC Securities, Inc., 0.17%, dated 3/28/2013, to be repurchased at $225,004,250 on 4/1/2013 (f) JPMorgan Securities, Inc, 0.14%, dated 3/27/2013, to be repurchased at $250,006,806 on 4/3/2013 (g) JPMorgan Securities, Inc., 0.17%, dated 3/28/2013, to be repurchased at $250,004,722 on 4/1/2013 (h) Merrill Lynch & Co., Inc., 0.14%, dated 3/5/2013, to be repurchased at $250,030,139 on 4/5/2013 (i) Merrill Lynch & Co., Inc., 0.15%, dated 3/28/2013, to be repurchased at $30,453,621 on 4/1/2013 (j) RBS Securities, Inc., 0.17%, dated 3/28/2013, to be repurchased at $200,003,778 on 4/1/2013 (k) The Toronto-Dominion Bank, 0.12%, dated 3/27/2013, to be repurchased at $250,005,833 on 4/3/2013 (l) Total Repurchase Agreements (Cost $2,667,453,113) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,633,152,144)† Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $3,633,152,144. (a) Collateralized by $117,312,800 U.S. Treasury Bond, 4.5%, maturing on 8/15/2039 with a value of $150,960,068. (b) Collateralized by $254,735,100 U.S. Treasury Notes, 0.25%, with the various maturity dates of 2/28/2014-11/30/2014 with a value of $255,000,062. (c) Collateralized by $386,321,100 U.S. Treasury Notes, with various coupon rates from 0.625-2.125%, with the various maturity dates of 11/30/2017-8/15/2021 with a value of $399,360,073. (d) Collateralized by $408,391,400 U.S. Treasury STRIPS, with the various maturity dates of 2/15/2036-2/15/2040 with a value of $183,600,085. (e) Collateralized by $550,465,888 U.S. Treasury STRIPS, with the various maturity dates of 2/15/2025-11/15/2039 with a value of $255,003,450. (f) Collateralized by $376,655,734 U.S. Treasury STRIPS, with the various maturity dates of 2/15/2025-5/15/2037 with a value of $229,501,606. (g) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bonds 4.5-6.875 8/15/2025- 5/15/2038 U.S. Treasury STRIPS Zero Coupon 8/15/2015- 2/15/2025 Total Collateral Value (h) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bond 8/15/2039 U.S. Treasury Notes 0.5-3.25 1/31/2016- 7/31/2017 Total Collateral Value (i) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bond 2/15/2029 U.S. Treasury Note 2/28/2014 US Treasury Inflation-Indexed Note 1/15/2020 Total Collateral Value (j) Collateralized by $30,961,000 U.S. Treasury Note, 0.75%, maturing on 8/15/2013 with a value of $31,062,225. (k) Collateralized by $165,085,100 U.S. Treasury Inflation-Indexed Notes, with various coupon rates from 0.625-1.875%, with the various maturity dates of 7/15/2013-7/15/2021 with a value of $204,004,975. (l) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal National Mortgage Association 0.35-5.0 3/13/2014- 7/23/2027 U.S. Treasury Note 2/15/2015 Total Collateral Value STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note 1 in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligations (m) $
